DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed 2/28/2022 wherein claims 1, 7-9, and 11-21 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-9, and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 9, 11, 12, 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funyak et al. (US 2020/0290567) (hereinafter Funyak) in view of Marshall (US 8,767,071).

In regard to claim 1, Funyak discloses a vehicle occupancy detection [¶0004; vehicle occupant detection system] and notification system [¶0031-¶0035; carrying out a remedial action in response to detecting an occupant within a vehicle... providing a notification that indicates whether an occupant is present at the vehicle], comprising: 
	a camera [¶0194; camera 240. ¶0209; camera 440]; 
	the camera configured to capture photographic data, videographic data, audio data, and video recording data [¶0195; camera 240 can be used to provide a video or images to a user...  videos and/or images can include a view of within a vehicle cabin (“interior cabin picture or video”)... video and/or images that are captured using the camera 240 can be stored in a log file. ¶0317;  controller 1312 sends a message to the at least one camera 1340 that causes the at least one camera 1340 to start recording video (or a series of images) in the form of image data. ¶0299-¶0300; microphone(s) 1390 can be any of a variety of types of microphones, and are each used to capture audio data...  microphone(s) 1390 may be included as a part of single device along with the camera(s) 1340... camera-microphone packages 1391-1, 1391-2, 1391-3, 1391-4 includes at least one camera 1340 and at least one microphone 1390]; 
	the camera in operable connection with a processor [Fig.12; camera (440) in connection with the controller (412). ¶0194; camera 240 can be any electronic digital camera that is suitable for capturing images or video, and for providing such image/video information to the controller 212. ¶0174; controller 12 includes a processor 24 and memory 26 that includes computer instructions. The processor 24 can execute the computer instructions stored on the memory 26 so as to carry out one or more operations or features of the vehicle occupant detection system 10]; 
	a plurality of sensors [¶0175; plurality of life detection sensors 30. ¶0209; plurality of life detection sensors 430... plurality of life detection sensors 430 are analogous or corresponds to the plurality of life detection sensors 30 of the vehicle occupant detection system 10]; 
	the plurality of sensors comprising an infrared sensor [¶0293; Each of the infrared detector(s) 1358 captures infrared sensor data, which can then be used to detect the presence of a human or other lifeform], an audio sensor [¶0180; passive sensor for the life detection sensors... microphone. ¶0249; presence of voice within the vehicle (e.g., as detected using a microphone). ¶0299; microphone(s) 1390 may be standalone microphone(s) and not integrated with another sensor], and a motion sensor [¶0172;  life detection sensors use microwaves to detect breathing (or a breathing motion) of a lifeform through carrying out an occupant detection scanning process in which the life detection sensors scan the vehicle cabin. ¶0181;  sensor measures distances to objects and can use a proprietary algorithm to determine if there is motion from the breathing of a child (or other occupant) within its field of view];
	 the plurality of sensors configured to detect the presence of an occupant [¶0172; operating the life detection sensors so as to capture information indicative of the presence of an occupant] within a targeted area [¶0175; sensor capture request can be provided as a part of an occupant detection scanning process in which the life detection sensors 30 are operated to capture sensor data pertaining to one or more interior vehicle locations, such as areas in which an occupant may be present (e.g., bus seats). ¶0183; twelve (12) life detection sensors 30-1 to 30-12, each of which is associated with a single life detection zone 42-1 to 42-12... Each life detection sensor 30-1 to 30-12 can obtain sensor data that indicates whether (or a likelihood that) an occupant (or lifeform) is located within the associated life detection zone]; 
	the plurality of sensors in operable connection with the processor [¶0175; controller 12 is communicatively coupled to the plurality of life detection sensors 30 and, in at least some embodiments, is communicatively coupled to the life detection sensors 30 via a wired communications bus 22. ¶0174; controller 12 includes a processor 24 and memory 26 that includes computer instructions. The processor 24 can execute the computer instructions stored on the memory 26 so as to carry out one or more operations or features of the vehicle occupant detection system 10]; 
	the processor comprising a presence detection protocol [¶0243; alarm escalation process 730 ... alarm escalation process 730 includes a plurality of stages in which various alarms and/or notifications are provided]; 
	wherein the presence detection protocol is engaged upon the detection of an occupant within a targeted area [¶0243; alarm escalation process 730 is carried out in response to detecting an occupant as a result of the occupant detection scanning process]; 
	a wireless signal transceiver in operable connection with the processor [Fig.12; remote warning system (420) containing cellular chipset (428) in connection with the controller (412). ¶0179. ¶0177. ¶0296-¶0297;  short range wireless communication (SRWC) circuit 1388 of the vehicle occupant detection system 1310 enables SRWC messages to be sent and received by the vehicle occupant detection system 1310]; 
	the wireless signal transceiver configured to release a wireless signal when an alert is generated by the processor [¶0045-¶0051; a remote warning system that includes a cellular chipset and/or short-range wireless communications circuitry... when the first predetermined amount of time has passed without receiving a confirmatory input from the primary operator, transmit a wireless message indicating the results of the occupant detection scanning process to a remote device using the remote warning system. ¶0171; when the occupant detection scanning process indicates the presence of an occupant, an alarm escalation process can be carried out, which can include providing local notification(s) at the vehicle so that a driver (or other user) is notified that an occupant is (or may be) present, as well as providing remote notification(s) to one or more remote individuals (e.g., a fleet manager) or systems (e.g., EMS services). ¶0207; a message can be sent to a fleet manager (or other designated individual) using the remote warning system 220, for example (as indicated at 314). This message can be an SMS (short message service) message or email. ¶0243; alarm escalation process 730 is carried out in response to detecting an occupant as a result of the occupant detection scanning process... a second stage 734 is carried out in which a remote user is contacted, such as via an SMS message that is sent using the cellular chipset 628. In one embodiment, the SMS message is sent to a fleet manager, or other designated individual or system. The SMS message can indicate an overall result of the occupant detection scanning process, as well as more detailed information, such as one or more life detection zones in which an occupant was detected]; 
	at least one wireless signal receiver, configured to receive the wireless signal from the wireless signal transceiver [¶0045-¶0051; transmit a wireless message indicating the results of the occupant detection scanning process to a remote device using the remote warning system; the remote device is a portable electronic device having cellular communication capabilities, and wherein the wireless message is a short message service (SMS) message or a multimedia messaging service (MMS) message that is transmitted using the cellular chipset. ¶0213; cellular chipset 428 can be used to send one or more notifications or other electronic messages to one or more remote systems/devices. For example, the controller 412 can collect data concerning the operation and/or status of the vehicle occupant detection system 410, which can then be reported via the cellular chipset 428 to a backend server that stores records or logs of the system 410 (and/or other instances of the system 410), as indicated at 452. In another example, the controller 412 can generate and send a message to a fleet manager concerning the detection of one or more occupants on the vehicle, as well as other information (e.g., status information), as indicated at 454. And, in yet another example, the controller 412 can prepare and send a notification or other message to an EMS system as indicated at 456. Although not depicted in FIG. 12, the cellular chipset 428 can send messages to these one or more remote systems 452-456 using a cellular carrier network, which can provide remote connectivity such as through the Internet]. 
	Although Funyak discloses a housing for holding at least the camera, in order to explicitly disclose a single housing including a plurality of sensors, a camera, a processor, and a wireless signal transceiver, as well as the claimed base and protective cover, Marshall discloses,
	a camera [column 8, lines 27-30;  camera 305 includes a wide pan and tilt range and field of view]; 
	the camera configured to capture photographic data [column 8, lines 63-67;  camera 305 includes a detection and tracking program 900 for monitoring the environment around the camera 305. column 9, lines 50-52; photographs or other data], videographic data [column 8, lines 37-40; camera's 305 progressive-scan CCD technology captures noiseless, high-quality video], audio data [column 7, lines 55-60;  camera 305 may include a microphone 805], and video recording data [column 8, lines 37-40; camera's 305 progressive-scan CCD technology captures noiseless, high-quality video]; 
	the camera in operable connection with a processor [column 2, lines 60-61;  processor for controlling the camera, sensors, and communications device. column 8, line 64 through column 9, line 4];
	a plurality of sensors [column 2, lines 27-40;  variety of sensors including, for example, vibration, magnetic, acoustic, metal, nuclear, chemical, biological, infrared, heat, motion, sound, and other sensors. column 6, lines 16-24; one or more cameras, such as a pan tilt zoom (PTZ) camera 305, and other ISR surveillance devices such as microphones, sensors, and the like]; 
	the plurality of sensors comprising an infrared sensor [column 2, lines 27-40;  variety of sensors including, for example... infrared, heat. column 8, lines 55-60], an audio sensor [column 2, lines 27-40;  variety of sensors including, for example... sound. column 7, lines 55-65], and a motion sensor [column 2, lines 27-40;  variety of sensors including, for example... motion. column 9, lines 46-50]; 
	a wireless signal transceiver [column 6, lines 31-60; communications electronics that enables remote control and monitoring of the environment around the sensor housing 300 and transmits data from the camera 305, microphone, sensors and other ISR devices to a remote location for collection, analysis, and action... facilitate transmission and receipt of data and control information... WiFi or other router in the one sensor housing 300] in operable connection with the processor [column 2, lines 60-61;  processor for controlling the camera, sensors, and communications device. column 8, lines 27-55]; 
	the plurality of sensors, the camera, the processor, and the wireless signal transceiver disposed in a housing [column 5, lines 50-53; camera, sensors, processor, communications, and surveillance equipment in the sensor housing 300. column 6, lines 14-57; sensor housing 300 comprises a dome 301, an electronics housing 302, a power and communications housing 303... camera 305, microphone, sensors, and other ISR and electronics devices positioned within the dome 301... including a WiFi or other router in the one sensor housing 300];
	wherein the housing comprises a base [Fig.6, Fig.7; sensor housing (302) includes a powe4r and communications housing (303). column 6, lines 16-19] with a transparent, protective cover extending outward therefrom, forming an interior volume between the base and the protective cover  [Fig.6, Fig.7; sensor housing (302) includes a dome (301) extending from the power and communications housing (303) wherein the dome (301) forms a volume/enclosure therein. column 6, lines 22-29; dome 301 is a durable transparent material such as plexiglass, fiber-reinforced composites, silicones, transparent ballistic glass, polyurethanes and other polymers, or other materials that provide a clear field of view for the camera 305 and sensors positioned within the dome 301];
	wherein the camera and the plurality of sensors are disposed in the interior volume [Fig.7; camera (305) inside dome (301). column 6, lines 16-22; dome 301 houses one or more cameras, such as a pan tilt zoom (PTZ) camera 305, and other ISR surveillance devices such as microphones, sensors, and the like].
	As noted above and throughout the reference as a whole, Funyak discloses a vehicle occupant detection system for a vehicle. One or more cameras are mounted within the interior of the vehicle to capture image data. As noted above, the cameras are capable of capturing and recording still and moving images. ¶0298-¶0301 describe how a single camera-microphone package can be used as the interior monitoring cameras and as noted in ¶0291 the components of the various embodiments can be used within other embodiments of the system. Additional sensors, such as life detection sensors, monitor predetermined zones within the vehicle in order to determine whether or not an occupant is present within said zones. A controller comprises a processor for executing functions. When an occupant is detected by one or more life detection sensors, an escalation process is executed (i.e. a "presence detection protocol"). Part of the escalation process includes activating circuitry of a remote warning system located on the vehicle. The remote warning system includes communication circuitry such as short-range wireless communication circuitry, cellular chipset circuitry, and/or two-way radio circuitry. As outlined above, all these communication circuitry types have the ability to both transmit wireless signals as well as receive wireless signals and thus comprise transceivers. When the controller determines that a remote alert needs to be sent, the controller generates a notification (i.e. an "alert"), provides the notification to the communication circuitry of the remote warning system, and the notification is wirelessly transmitted to a remote device. 
	Funyak discloses mounting at least some of the sensors in a single housing [¶0326-¶0329]. However Funyak does not explicitly state the disclosed camera, the plurality of sensors (including an infrared sensor, an audio sensor, and a motion sensor), the processor and the transceiver are all included within a single housing. Funyak additionally discloses that a cover on the housing may be transparent and the housing may include a base [¶0330-¶0332]. However Funyak does not disclose that the transparent cover extends outward from the base and forms an interior volume. However Marshall cures these deficiencies. 
	Marshall discloses one or more sensors mounted in a housing for detecting and tracking people/objects within a monitored area (similar to Funyak). As noted above, a single device includes a variety of sensors as well as corresponding electronic and communication devices. Note column 2, lines 26-32 of Marshall which discloses that each system is "designed to be modular and configurable with different cameras, microphones, sensors, processors, communications equipment, and other devices to support any mission". Thus Marshall discloses cameras, audio sensors, motion sensors, and other sensors all within the single disclosed housing. A router or other two-way communication device can also be within the housing. As seen in Fig.6 and Fig.7, the sensor housing (300) includes a power and communications housing (303) as a base/support wherein a transparent dome (301) extends outward from the power and communications housing (303). The dome can includes the camera and other sensors.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak with the single housing including the arrangement of sensors as disclosed by Marshall in order to support a wide variety of security and monitoring applications [Marshall column 2, lines 27-44, column 8, lines 28-60]. Marshall discloses that by including a variety of sensors such as infrared, visual, audio, motion, etc. in a single device, a single device can have a large variety of monitoring and tracking features which can be utilized as needed/wanted. It additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak with the housing with a transparent cover forming an interior volume as disclosed by Marshall in order to protect the sensors while ensuring each of the sensors have an adjustable and unobscured field of view [Marshall column 6, lines 16-43, column 8, line 27-35]. Marshall discloses that by including the camera and other sensors in the dome of the housing, the camera/sensors can be adjusted to capture unobstructed 360 degrees within the environment while being protected from the environment. 

In regard to claim 8, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Funyak further discloses, 
	wherein the wireless signal receiver comprises a mobile phone [¶0179; An example of a remote notification device is a cellular chipset that can send messages over a cellular network to other devices, such as a cellular telephone (e.g., smartphone), a remote server, or other remote device. ¶0215. ¶0228].
	Marshall similarly discloses sending the system's camera data to a cell phone in column 8, lines 37-55. 

In regard to claim 9, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Funyak further discloses, 
	wherein the processor and the wireless signal transceiver are programmed to create and stream a video broadcast that is accessible by a remote device [¶0195; camera 240 can be used to provide a video or images to a user, such as a remote user (e.g., a fleet manager, an EMS operator). These videos and/or images can include a view of within a vehicle cabin (“interior cabin picture or video”), and can be sent using the cellular chipset 228 to the fleet manager or other user. The remote user can then view the video and/or images using an electronic display device. In one embodiment, video is captured by the camera 240 and continuously streamed to the remote user and displayed for this remote user in a live or real-time manner so that the remote user can observe the interior of the vehicle cabin in real-time. In one embodiment, video and/or images that are captured using the camera 240 can be stored in a log file and/or sent from the system 210 to a remote server, which can then log and/or store the video and/or images. ¶0301].
	Marshall similarly discloses delivering the captured video to a remote user in video compression technologies such as MPEG-4 in column 8, lines 26-60.

In regard to claim 11, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Funyak further discloses, 
	wherein the camera, the sensor, the processor, and the wireless signal transceiver are in operable connection via an electrical wiring system [¶0328; wires connecting the life detection sensor to the controller. ¶0333;  one or more electrical wires W are used to provide electrical power to the life detection sensor 1600 and/or data communications between the life detection sensor 1600 and the controller (or other components of the vehicle occupant detection system). ¶0233; vehicle interface 670 includes one or more electrical wires, connectors, and/or other components that is used to retrofit the vehicle occupant detection system 610 to the vehicle electrical system such as via one or more wires that branches from a wire or connector of the vehicle electrical system to the controller 612 of the vehicle occupant detection system 610. ¶0293; Each of the at least one infrared detector 1358 is communicatively coupled to the controller 1312, such as by way of a wired connection or a wireless connection. ¶0299; Each of the camera(s) 1340 and the microphone(s) 1390 are communicatively coupled to the controller 1312. This can include wired connections. ¶0296;  The SRWC circuit 1388 is communicatively coupled to the controller 1312 and, in many embodiments is connected to the controller 1312 via a hardwired connection].

In regard to claim 12, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Funyak further discloses, 
	wherein the camera further comprises a charge-coupled device [¶0194; camera 240 may include a memory device and a processing device to store and/or process data that it captures, and can be any suitable camera type (e.g., charge coupled device (CCD)].

In regard to claim 14, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Funyak further discloses, 
	wherein the system is in operable connection with the power source of a vehicle on which the system is installed [¶0190-¶0171; vehicle occupant detection system 210 includes a battery system 215, which includes a dedicated battery 216 and a battery charger 217. The dedicated battery 216 is a battery that is provided as a part of the vehicle occupant detection system 210 specifically for purposes of providing this system 210 electrical power...  battery charger 217 is a device that can be controlled to charge the dedicated battery 216 using an electrical power source, which is illustrated as a vehicle battery 219. ¶0235; vehicle interface 670 can also be used to provide power from the vehicle electrical system to the vehicle occupant detection system 610 as indicated at 678. In one embodiment, the vehicle interface 670 can provide connect to one or more electric wires of the vehicle that deliver electric power. For example, the vehicle interface 670 can provide a connection between a vehicle battery (e.g., a 12V battery) and the controller 612].

In regard to claim 15, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Funyak further discloses, 
	wherein the processor is in operable connection with a timer [¶0222; predetermined amount of time can be represented by a timer... timer can be adjusted. ¶0246; timer (TIMER1) that is set t].

In regard to claim 17, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 15. Funyak further discloses, 
	wherein an emergency services protocol is enacted upon a time threshold being surpassed, wherein emergency services are notified of the alert [¶0204-¶0208; After a third predetermined amount of time (denoted as Tis) has passed since the system entered state 314, emergency services or another monitoring service can be contacted, and an emergency medical services (EMS) notification can be provided as indicated at 316. As shown in the exemplary EMS notification of FIG. 11, the EMS notification can include a VIN (or other unique identifier) of the vehicle, a geographic location (e.g., a GPS location) of the vehicle, a time of the event (or detection process), a date of the event (or detection process), a temperature of the vehicle, a message body, an interior cabin picture or video, and an occupant location indicator (e.g., a graphical representation of the location of one or more detected occupants, an identifier of a life detection zone in which an occupant was detected)].

In regard to claim 19, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Funyak in view of Marshall further discloses, 
	wherein the plurality of sensors consists of an infrared sensor [Funyak ¶0293; Each of the infrared detector(s) 1358 captures infrared sensor data, which can then be used to detect the presence of a human or other lifeform. Marshall column 10, lines 17-21; HVPM-S system is modular and configurable with a multitude of sensors and other devices. It can support multiple visible, infrared, audio, and other sensors], an audio sensor [Funyak ¶0180; passive sensor for the life detection sensors... microphone. Funyak ¶0249; presence of voice within the vehicle (e.g., as detected using a microphone). Funyak ¶0299; microphone(s) 1390 may be standalone microphone(s) and not integrated with another sensor. Marshall column 10, lines 17-21; HVPM-S system is modular and configurable with a multitude of sensors and other devices. It can support multiple visible, infrared, audio, and other sensors], and a motion sensor [Funyak ¶0172; life detection sensors use microwaves to detect breathing (or a breathing motion) of a lifeform through carrying out an occupant detection scanning process in which the life detection sensors scan the vehicle cabin. Funyak ¶0181;  sensor measures distances to objects and can use a proprietary algorithm to determine if there is motion from the breathing of a child (or other occupant) within its field of view. Marshall column 10, lines 17-21; HVPM-S system is modular and configurable with a multitude of sensors and other devices. It can support multiple visible, infrared, audio, and other sensors].
	The examiner notes that this claim requires that the system "consists of" the three sensors which per MPEP 2111.03 "excludes any element, step, or ingredient not specified in the claim". The examiner notes that although both Funyak and Marshall disclose additional sensor elements, the disclosures still render this claim obvious for the following reasons. Marshall as elaborated on in the rejection of claim 1 discloses that any combination of the disclosed sensors can be contained within a single multi-sensing hazard detector device. Funyak discloses a similar concept, for example see ¶0180 ("occupant detection system 10 can include any number N of life detection sensors"). Thus the examiner notes that as both Funyak and Marshall disclose at least one infrared sensor, audio sensor, and motion sensor and as both Funyak and Marshall disclose that depending on the requirements and design of the system, any combination of the sensors can be included as part of a single system, the combination of Funyak and Marshall render obvious a system in which a plurality of sensors includes one infrared detector, one audio sensor, and one motion sensor. See claim 1 for motivation to combine. 

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funyak et al. (US 2020/0290567) in view of Marshall (US 8,767,071) in view of Appukutty et al. (US 2017/0129399) (hereinafter Appukutty).

In regard to claim 7, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Neither Funyak nor Marshall explicitly disclose, wherein the wireless signal receiver comprises a key fob. However Appukutty discloses, 
	wherein the wireless signal receiver comprises a key fob [¶0068; VCS 400 may communicate notifications generated by the child seat monitoring module 12 to the user via the key fob 36, for example, by flashing, blinking, or otherwise illuminating one or more lights (e.g., light emitting diodes (LEDs)) included on the key fob 36, or displaying a pictorial textual message on a display screen (not shown) of the key fob 36. ¶0022; vehicle system 20 includes a key fob 36 and a mobile application 38, both of which may be associated with, or wirelessly linked to or paired with, the vehicle 300]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak in view of Marshall with key fob as disclosed by Appukutty in order to provide a portable device with a plurality of lights that can readily alert a user of the generated notification as well as provide the notification to more than one alert and thus increasing the chance of the alert being seen by the user [Appukutty ¶0022-¶0025, ¶0026, ¶0060-¶0064, ¶0068]. As disclosed by Appukutty, a key fob is an effective way to notify a user of a vehicle occupancy notification. As can additionally be appreciated by one of ordinary skill in the art and as disclosed by Appukutty, by sending multiple sets of notifications to multiple devices, such as providing an notification to both a mobile application of a device as well as a key fob can provide redundant notifications and thus draw greater attention to the notification ensuring the notification is observed in a timely manner.  

In regard to claim 20, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Funyak further discloses,
 	wherein the wireless signal is sent by the wireless signal transceiver to a ... mobile phone  [¶0179; An example of a remote notification device is a cellular chipset that can send messages over a cellular network to other devices, such as a cellular telephone (e.g., smartphone), a remote server, or other remote device. ¶0215; electronic display device 441 can be a separate device (or provided as a part of a separate device), such as a tablet, smartphone, other handheld computer, etc... electronic display device 441 is provided separately and not hardwired to the vehicle occupant detection system 410 (e.g., to the controller 412), the electronic display device 441 (or other device containing the electronic display device 441) can communicate wirelessly with the vehicle occupant detection system 410. ¶0228; move the log files from memory of the vehicle occupant detection system 410 to another device that is external from the vehicle occupant detection system 410, such as a portable electronic device (e.g., a smartphone)].
	Neither Funyak nor Marshall explicitly disclose, wherein the wireless signal is sent by the wireless signal transceiver to a key fob and a mobile phone. However Appukutty discloses, 
	wherein the wireless signal is sent by the wireless signal transceiver to a key fob [¶0068; VCS 400 may communicate notifications generated by the child seat monitoring module 12 to the user via the key fob 36, for example, by flashing, blinking, or otherwise illuminating one or more lights (e.g., light emitting diodes (LEDs)) included on the key fob 36, or displaying a pictorial textual message on a display screen (not shown) of the key fob 36. ¶0022; vehicle system 20 includes a key fob 36 and a mobile application 38, both of which may be associated with, or wirelessly linked to or paired with, the vehicle 300] and a mobile phone [¶0023; alert the driver or other person(s) to an alarm condition can be selected from one or more of the following categories: (i) a graphical warning (e.g., a textual message and/or pictorial icon, such as, e.g., icons 52, 54, 56, and 58 shown in FIGS. 6A-6D) displayed on a display included in the human-machine interface 28, another portion of the vehicle 300, or a mobile device running the mobile application 38. ¶0089; notification(s) can include one or more of (i) a light-based alert (e.g., turning on interior lights (e.g., the cabin lights 44 shown in FIG. 4) if an external environment of the vehicle is dark or has low-lighting, turning on or flashing vehicle lights (e.g., headlights 42 a and/or taillights 42 b), or blinking key fob light(s) (e.g., on the key fob 36 shown in FIG. 1)); (ii) an audible alarm (e.g., sounding a vehicle horn (e.g., the horn 40 shown in FIG. 4) or activating an alarm system (e.g., the alarm system 30)); (iii) a graphical warning (e.g., displaying one of the icons 52 or 56 on a mobile device of the vehicle operator (e.g., using the mobile application 38 shown in FIG. 1))].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak in view of Marshall with key fob as disclosed by Appukutty in order to provide a portable device with a plurality of lights that can readily alert a user of the generated notification as well as provide the notification to more than one alert and thus increasing the chance of the alert being seen by the user [Appukutty ¶0022-¶0025, ¶0026, ¶0060-¶0064, ¶0068]. As disclosed by Appukutty, a key fob is an effective way to notify a user of a vehicle occupancy notification. As can additionally be appreciated by one of ordinary skill in the art and as disclosed by Appukutty, by sending multiple sets of notifications to multiple devices, such as providing an notification to both a mobile application of a device as well as a key fob can provide redundant notifications and thus draw greater attention to the notification ensuring the notification is observed in a timely manner.  

Claim(s) 13, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funyak et al. (US 2020/0290567) in view of Marshall (US 8,767,071) in view of Bracy (US 2018/0103200). 

In regard to claim 13, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Neither Funyak nor Marshall explicitly discloses, wherein the camera is in operable connection with a plurality of lights wherein the plurality of lights extends around the circumference of the camera. However Bracy discloses
	wherein the camera is in operable connection with a plurality of lights [¶0082; camera PCB 147 comprises various components that enable the functionality of the camera 134 of the doorbell 130, as described below. Infrared light-emitting components, such as infrared LED's 168, are coupled to the camera PCB 147] wherein the plurality of lights extends around the circumference of the camera [¶0117; LEDs 486 may be distributed evenly about a perimeter of the frame 454. ¶0087. Fig.19; LEDs (486) around the circumference of the camera (511)]. 	
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak in view of Marshall with the lights surrounding the camera as disclosed by Bracy in order to properly illuminate the environment in all directions [Bracy ¶0087, ¶0117, ¶0137-¶0142, ¶0131]. As disclosed by Bracy, providing lights around a camera can provide multiple advantages such as illuminating a low light environment and generating infrared projections for certain imaging techniques. 

In regard to claim 16, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 15. Neither Funyak nor Marshall explicitly disclose, wherein the processor comprises a snooze protocol, wherein a notification may be dismissed by direct action of a user for a temporary amount of time determined by the timer. However Bracy discloses, 
	wherein the processor comprises a snooze protocol [¶0109;  user may select a “snooze time-out,” which is a time period during which the doorbell 130 may deactivate or otherwise not respond to stimuli (such as light, sound, or heat signatures) after an operation is performed, e.g. a notification is either accepted or denied/ignored. ¶0122], wherein a notification may be dismissed by direct action of a user for a temporary amount of time determined by the timer [¶0107-¶0109; record available audio and/or video data using the camera 134, the microphone 158, and/or any other sensor available. At block B208, the audio and/or video data is transmitted to the user's client device 114. At block B210, the user may receive a notification on his or her client device 114 prompting him or her to either accept or deny... . At block B402, an object moves into the field of view of one or more of the PIR sensors 144. At block B404, the microcontroller 163 may trigger the communication module 164 to send a request... At block B410, the user may receive a notification prompting the user to either accept or deny/ignore the request. If the request is denied or ignored... microcontroller 163 waits for the “snooze time” to elapse, e.g. 15 minutes, before triggering the communication module 164 to submit another request to the network device. After the snooze time, e.g. 15 minutes, elapses, the process moves back to block B404 and progresses as described above. The cycle may continue like this until the user accepts the notification request at block B410. ¶0138-¶0139]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak in view of Marshall with the snooze protocol as disclosed by Bracy in order to allow for improved user customization and convenience [Bracy ¶0107-¶0109, ¶0141-¶0146, ¶0153-¶0155]. As disclosed by Bracy, there are situations where a user may want to defer or delay an alert generated by a notification system, as sometimes alerts may be generated due to non-important triggers. By allowing a user to snooze the notification improved user convenience is achieved.  

In regard to claim 21, Funyak discloses a vehicle occupancy detection [¶0004; vehicle occupant detection system] and notification system [¶0031-¶0035; carrying out a remedial action in response to detecting an occupant within a vehicle... providing a notification that indicates whether an occupant is present at the vehicle], comprising: 
	a camera [¶0194; camera 240. ¶0209; camera 440]; 
	the camera configured to capture photographic data, videographic data, audio data, and video recording data [¶0195; camera 240 can be used to provide a video or images to a user...  videos and/or images can include a view of within a vehicle cabin (“interior cabin picture or video”)... video and/or images that are captured using the camera 240 can be stored in a log file. ¶0317;  controller 1312 sends a message to the at least one camera 1340 that causes the at least one camera 1340 to start recording video (or a series of images) in the form of image data. ¶0299-¶0300; microphone(s) 1390 can be any of a variety of types of microphones, and are each used to capture audio data...  microphone(s) 1390 may be included as a part of single device along with the camera(s) 1340... camera-microphone packages 1391-1, 1391-2, 1391-3, 1391-4 includes at least one camera 1340 and at least one microphone 1390];  
	the camera in operable connection with a processor [Fig.12; camera (440) in connection with the controller (412). ¶0194; camera 240 can be any electronic digital camera that is suitable for capturing images or video, and for providing such image/video information to the controller 212. ¶0174; controller 12 includes a processor 24 and memory 26 that includes computer instructions. The processor 24 can execute the computer instructions stored on the memory 26 so as to carry out one or more operations or features of the vehicle occupant detection system 10]; 
	a plurality of sensors [¶0175; plurality of life detection sensors 30. ¶0209; plurality of life detection sensors 430... plurality of life detection sensors 430 are analogous or corresponds to the plurality of life detection sensors 30 of the vehicle occupant detection system 10]; 
	the plurality of sensors consisting of an infrared sensor [¶0293; Each of the infrared detector(s) 1358 captures infrared sensor data, which can then be used to detect the presence of a human or other lifeform], an audio sensor [¶0180; passive sensor for the life detection sensors... microphone. ¶0249; presence of voice within the vehicle (e.g., as detected using a microphone). ¶0299; microphone(s) 1390 may be standalone microphone(s) and not integrated with another sensor], and a motion sensor [¶0172;  life detection sensors use microwaves to detect breathing (or a breathing motion) of a lifeform through carrying out an occupant detection scanning process in which the life detection sensors scan the vehicle cabin. ¶0181;  sensor measures distances to objects and can use a proprietary algorithm to determine if there is motion from the breathing of a child (or other occupant) within its field of view]; 
	the plurality of sensors configured to detect the presence of an occupant [¶0172; operating the life detection sensors so as to capture information indicative of the presence of an occupant] within a targeted area [¶0175; sensor capture request can be provided as a part of an occupant detection scanning process in which the life detection sensors 30 are operated to capture sensor data pertaining to one or more interior vehicle locations, such as areas in which an occupant may be present (e.g., bus seats). ¶0183; twelve (12) life detection sensors 30-1 to 30-12, each of which is associated with a single life detection zone 42-1 to 42-12... Each life detection sensor 30-1 to 30-12 can obtain sensor data that indicates whether (or a likelihood that) an occupant (or lifeform) is located within the associated life detection zone]; 
	the plurality of sensors in operable connection with the processor [¶0175; controller 12 is communicatively coupled to the plurality of life detection sensors 30 and, in at least some embodiments, is communicatively coupled to the life detection sensors 30 via a wired communications bus 22. ¶0174; controller 12 includes a processor 24 and memory 26 that includes computer instructions. The processor 24 can execute the computer instructions stored on the memory 26 so as to carry out one or more operations or features of the vehicle occupant detection system 10]; 
	the processor comprising a presence detection protocol [¶0243; alarm escalation process 730 ... alarm escalation process 730 includes a plurality of stages in which various alarms and/or notifications are provided]; 
	wherein the presence detection protocol is engaged upon the detection of an occupant within a targeted area [¶0243; alarm escalation process 730 is carried out in response to detecting an occupant as a result of the occupant detection scanning process]; 
	a wireless signal transceiver in operable connection with the processor [Fig.12; remote warning system (420) containing cellular chipset (428) in connection with the controller (412). ¶0179. ¶0177. ¶0296-¶0297;  short range wireless communication (SRWC) circuit 1388 of the vehicle occupant detection system 1310 enables SRWC messages to be sent and received by the vehicle occupant detection system 1310]; 
	the wireless signal transceiver configured to release a wireless signal when an alert is generated by the processor [¶0045-¶0051; a remote warning system that includes a cellular chipset and/or short-range wireless communications circuitry... when the first predetermined amount of time has passed without receiving a confirmatory input from the primary operator, transmit a wireless message indicating the results of the occupant detection scanning process to a remote device using the remote warning system. ¶0171; when the occupant detection scanning process indicates the presence of an occupant, an alarm escalation process can be carried out, which can include providing local notification(s) at the vehicle so that a driver (or other user) is notified that an occupant is (or may be) present, as well as providing remote notification(s) to one or more remote individuals (e.g., a fleet manager) or systems (e.g., EMS services). ¶0207; a message can be sent to a fleet manager (or other designated individual) using the remote warning system 220, for example (as indicated at 314). This message can be an SMS (short message service) message or email. ¶0243; alarm escalation process 730 is carried out in response to detecting an occupant as a result of the occupant detection scanning process... a second stage 734 is carried out in which a remote user is contacted, such as via an SMS message that is sent using the cellular chipset 628. In one embodiment, the SMS message is sent to a fleet manager, or other designated individual or system. The SMS message can indicate an overall result of the occupant detection scanning process, as well as more detailed information, such as one or more life detection zones in which an occupant was detected]; 
	at least one wireless signal receiver, configured to receive the wireless signal from the wireless signal transceiver [¶0045-¶0051; transmit a wireless message indicating the results of the occupant detection scanning process to a remote device using the remote warning system; the remote device is a portable electronic device having cellular communication capabilities, and wherein the wireless message is a short message service (SMS) message or a multimedia messaging service (MMS) message that is transmitted using the cellular chipset. ¶0213; cellular chipset 428 can be used to send one or more notifications or other electronic messages to one or more remote systems/devices. For example, the controller 412 can collect data concerning the operation and/or status of the vehicle occupant detection system 410, which can then be reported via the cellular chipset 428 to a backend server that stores records or logs of the system 410 (and/or other instances of the system 410), as indicated at 452. In another example, the controller 412 can generate and send a message to a fleet manager concerning the detection of one or more occupants on the vehicle, as well as other information (e.g., status information), as indicated at 454. And, in yet another example, the controller 412 can prepare and send a notification or other message to an EMS system as indicated at 456. Although not depicted in FIG. 12, the cellular chipset 428 can send messages to these one or more remote systems 452-456 using a cellular carrier network, which can provide remote connectivity such as through the Internet];
	wherein the processor is in operable connection with a timer [¶0222; predetermined amount of time can be represented by a timer... timer can be adjusted. ¶0246; timer (TIMER1) that is set t]. 
	Although Funyak discloses a housing for holding at least the camera, in order to explicitly disclose a single housing including a plurality of sensors, a camera, a processor, and a wireless signal transceiver, as well as the claimed base and protective cover, Marshall discloses,
	a camera [column 8, lines 27-30;  camera 305 includes a wide pan and tilt range and field of view]; 
	the camera configured to capture photographic data [column 8, lines 63-67;  camera 305 includes a detection and tracking program 900 for monitoring the environment around the camera 305. column 9, lines 50-52; photographs or other data], videographic data [column 8, lines 37-40; camera's 305 progressive-scan CCD technology captures noiseless, high-quality video], audio data [column 7, lines 55-60;  camera 305 may include a microphone 805], and video recording data [column 8, lines 37-40; camera's 305 progressive-scan CCD technology captures noiseless, high-quality video]; 
	the camera in operable connection with a processor [column 2, lines 60-61;  processor for controlling the camera, sensors, and communications device. column 8, line 64 through column 9, line 4];
	a plurality of sensors [column 2, lines 27-40;  variety of sensors including, for example, vibration, magnetic, acoustic, metal, nuclear, chemical, biological, infrared, heat, motion, sound, and other sensors. column 6, lines 16-24; one or more cameras, such as a pan tilt zoom (PTZ) camera 305, and other ISR surveillance devices such as microphones, sensors, and the like]; 
	the plurality of sensors comprising an infrared sensor [column 2, lines 27-40;  variety of sensors including, for example... infrared, heat. column 8, lines 55-60], an audio sensor [column 2, lines 27-40;  variety of sensors including, for example... sound. column 7, lines 55-65], and a motion sensor [column 2, lines 27-40;  variety of sensors including, for example... motion. column 9, lines 46-50]; 
	a wireless signal transceiver [column 6, lines 31-60; communications electronics that enables remote control and monitoring of the environment around the sensor housing 300 and transmits data from the camera 305, microphone, sensors and other ISR devices to a remote location for collection, analysis, and action... facilitate transmission and receipt of data and control information... WiFi or other router in the one sensor housing 300] in operable connection with the processor [column 2, lines 60-61;  processor for controlling the camera, sensors, and communications device. column 8, lines 27-55]; 
	the plurality of sensors, the camera, the processor, and the wireless signal transceiver disposed in a housing [column 5, lines 50-53; camera, sensors, processor, communications, and surveillance equipment in the sensor housing 300. column 6, lines 14-57; sensor housing 300 comprises a dome 301, an electronics housing 302, a power and communications housing 303... camera 305, microphone, sensors, and other ISR and electronics devices positioned within the dome 301... including a WiFi or other router in the one sensor housing 300]; 
	wherein the housing comprises a base [Fig.6, Fig.7; sensor housing (302) includes a powe4r and communications housing (303). column 6, lines 16-19] with a transparent, protective cover extending outward therefrom, forming an interior volume between the base and the protective cover [Fig.6, Fig.7; sensor housing (302) includes a dome (301) extending from the power and communications housing (303) wherein the dome (301) forms a volume/enclosure therein. column 6, lines 22-29; dome 301 is a durable transparent material such as plexiglass, fiber-reinforced composites, silicones, transparent ballistic glass, polyurethanes and other polymers, or other materials that provide a clear field of view for the camera 305 and sensors positioned within the dome 301]; 
	wherein the interior volume is closed [column 6, lines 25-28; dome 301 may be sealed]; 
	wherein the camera and the plurality of sensors are disposed in the interior volume [Fig.7; camera (305) inside dome (301). column 6, lines 16-22; dome 301 houses one or more cameras, such as a pan tilt zoom (PTZ) camera 305, and other ISR surveillance devices such as microphones, sensors, and the like]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak with the single housing including the arrangement of sensors as disclosed by Marshall in order to support a wide variety of security and monitoring applications [Marshall column 2, lines 27-44, column 8, lines 28-60]. Marshall discloses that by including a variety of sensors such as infrared, visual, audio, motion, etc. in a single device, a single device can have a large variety of monitoring and tracking features which can be utilized as needed/wanted. It additionally would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak with the housing with a transparent cover forming an interior volume as disclosed by Marshall in order to protect the sensors while ensuring each of the sensors have an adjustable and unobscured field of view [Marshall column 6, lines 16-43, column 8, line 27-35]. Marshall discloses that by including the camera and other sensors in the dome of the housing, the camera/sensors can be adjusted to capture unobstructed 360 degrees within the environment while being protected from the environment.
	Neither Funyak nor Marshall explicitly disclose wherein the camera is in operable connection with a plurality of lights, wherein the plurality of lights extends around the circumference of the camera; wherein the processor comprises a snooze protocol, wherein a notification may be actively dismissed by a user for a temporary amount of time determined by the timer. However Bracy discloses,
	wherein the camera is in operable connection with a plurality of lights [¶0082; camera PCB 147 comprises various components that enable the functionality of the camera 134 of the doorbell 130, as described below. Infrared light-emitting components, such as infrared LED's 168, are coupled to the camera PCB 147], wherein the plurality of lights extends around the circumference of the camera [¶0117; LEDs 486 may be distributed evenly about a perimeter of the frame 454. ¶0087. Fig.19; LEDs (486) around the circumference of the camera (511)]; 
	wherein the processor is in operable connection with a timer [¶0107-¶0109. ¶0138-¶0139; timer]. 
	wherein the processor comprises a snooze protocol [¶0109;  user may select a “snooze time-out,” which is a time period during which the doorbell 130 may deactivate or otherwise not respond to stimuli (such as light, sound, or heat signatures) after an operation is performed, e.g. a notification is either accepted or denied/ignored. ¶0122], wherein a notification may be actively dismissed by a user for a temporary amount of time determined by the timer [¶0107-¶0109; record available audio and/or video data using the camera 134, the microphone 158, and/or any other sensor available. At block B208, the audio and/or video data is transmitted to the user's client device 114. At block B210, the user may receive a notification on his or her client device 114 prompting him or her to either accept or deny... . At block B402, an object moves into the field of view of one or more of the PIR sensors 144. At block B404, the microcontroller 163 may trigger the communication module 164 to send a request... At block B410, the user may receive a notification prompting the user to either accept or deny/ignore the request. If the request is denied or ignored... microcontroller 163 waits for the “snooze time” to elapse, e.g. 15 minutes, before triggering the communication module 164 to submit another request to the network device. After the snooze time, e.g. 15 minutes, elapses, the process moves back to block B404 and progresses as described above. The cycle may continue like this until the user accepts the notification request at block B410. ¶0138-¶0139].
	It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak in view of Marshall with the lights surrounding the camera as disclosed by Bracy in order to properly illuminate the environment in all directions [Bracy ¶0087, ¶0117, ¶0137-¶0142, ¶0131]. As disclosed by Bracy, providing lights around a camera can provide multiple advantages such as illuminating a low light environment and generating infrared projections for certain imaging techniques. It would have additionally been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak in view of Marshall with the snooze protocol as disclosed by Bracy in order to allow for improved user customization and convenience [Bracy ¶0107-¶0109, ¶0141-¶0146, ¶0153-¶0155]. As disclosed by Bracy, there are situations where a user may want to defer or delay an alert generated by a notification system, as sometimes alerts may be generated due to non-important triggers. By allowing a user to snooze the notification improved user convenience is achieved.  
	See claim 1 for elaboration on Funyak and Marshall. Bracy similarly discloses a device including multiple sensors and a camera for capturing sensor/video data of detected objects in a monitored area. As noted above, Bracy discloses that the device may include lights that surround a central camera which aid in lighting the environment and Bracy additionally discloses a customizable snooze protocol that can be used by a user to defer an alert/notification as desired.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funyak et al. (US 2020/0290567) in view of Marshall (US 8,767,071) in view of Fadell et al. (US 2015/0070181) (hereinafter Fadell). 

In regard to claim 18, Funyak in view of Marshall discloses the vehicle occupancy detection and notification system of claim 1. Neither Funyak nor Marshall explicitly disclose wherein the presence detection protocol comprises a facial recognition protocol. However Fadell discloses, 
	wherein the presence detection protocol comprises a facial recognition protocol [¶0109;  occupancy sensor is also capable of inferring by virtue of motion detection, facial recognition, audible sound patterns, etc.) whether the occupant is asleep or awake. ¶0086; tracking the individual occupants based on their “unique signature”... facial recognition may also be used].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Funyak in view of Marshall with the facial recognition as disclosed by Fadell in order to obtain additional information about a user, such as recognizing a particular user or recognizing whether a user is awake or asleep [Fadell ¶0086, ¶0109].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        July 22, 2022